Citation Nr: 0511348	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bacterial 
rhinitis.

2.  Entitlement to service connection for Wegener's 
granulomatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1985 
to January 1995.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying service connection for bacterial 
rhinitis and Wegener's 

The veteran testified before the undersigned at a hearing 
conducted in Pittsburgh, Pennsylvania, in June 2004.  A 
transcript of that hearing is contained in the claims folder.  

The veteran and his representative raised the issue of 
entitlement to service connection for chronic sinusitis at 
the June 2004 hearing.  However, that issue has not been 
addressed by the RO and is thus not developed for appeal.  
Because that claim has not been addressed by the RO, it is 
referred to the RO for appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A February 2003 VA respiratory compensation examination 
report reflects that the examiner did not have access to the 
claims folder.  Following an examination of the veteran, it 
was opined that the exact etiology of Wegener's 
granulomatosis was unknown and believed to be idiopathic.  It 
was noted that a direct correlation to Epstein-Barr virus 
could not be made. 

A March 2003 VA examination of the nose, sinus, larynx, and 
pharynx reflects the veteran's service history of Epstein-
Barr virus infection and the development of allergic 
triggers.  The examiner noted a recent history of severe 
sinus infections and Wegener's granulomatosis.  The examiner 
also noted medical literature submitted by the veteran 
indicating a connection between Epstein-Barr virus and 
Wegener's granulomatosis.  The examiner assessed that the 
allergic triggers developed in service may be associated with 
his sinus infections.  However, she failed to clarify whether 
a positive link was present between his Epstein-Barr virus in 
service and his current Wegener's granulomatosis, instead 
focusing on her inability to discount the possibility that he 
would have developed Wegener's granulomatosis whether or not 
he had served in the military or had an Epstein-Barr virus 
infection.  

In a September 2003 supplemental opinion to the March 2003 
examination report, it was noted that the veteran had a 
medical history of bacterial rhinitis and recurrent 
sinusitis.  In addition, the veteran's history of possible 
Epstein-Barr virus in service was noted.  It was opined that 
it was at least as likely as not that the veteran would have 
developed Wegener's granulomatosis without having been in the 
military, even though the Epstein-Barr virus infection may 
have contributed to the disease.  

In a November 2003 supplemental opinion it was noted that it 
was not at least as likely as not that Wegener's 
granulomatosis was first diagnosed or manifested in service.   

The aforementioned opinions are unsatisfactory for purposes 
of adjudicating the veteran's service connection claims as 
they fail to properly address all avenues of entitlement, 
including whether it is at least as likely as not that the 
claimed disorders developed or were aggravated in service or 
are causally related to service, or are causally related, 
including based on aggravation, to the veteran's service-
connected bronchial asthma.  38 C.F.R. §§ 3.303, 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995). 

Also, the veteran should be asked for any additional 
pertinent evidence including treatment records, or for 
information about such evidence.  The RO must then assist in 
developing the evidence, pursuant to the VCAA.  See 38 C.F.R. 
§ 3.159.

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
submit any evidence that he has 
pertinent to the claim, and inform of 
any additional treatment, so that those 
records may be obtained and associated 
with the claims folder.  38 C.F.R. 
§ 3.159.  He should be asked to provide 
an authorization for release of any 
additional private medical records.  
Any records and replies received should 
be associated with the claims folder, 
and the RO should follow up by 
requesting any indicated additional 
evidence.  

2.  Thereafter, the claims folder and a 
copy of this remand must be provided to 
a VA examiner.  The examiner should 
address with specificity each of the 
following questions, or expressly state 
if he/she is unable to address each 
question.  He/she should also explain 
his/her answers.  

A.  Does the veteran have chronic 
bacterial rhinitis, or any other 
chronic rhinitis? 

B.  Does the veteran have 
Wegener's granulomatosis?

C.  If the veteran has chronic 
rhinitis, is it at least as likely 
as not that: the disease began in 
service or if it pre-existed 
service was it aggravated 
(permanently increased in 
severity) therein?  

D.  If the veteran has chronic 
rhinitis, is it at least as likely 
as not that chronic rhinitis was 
caused or aggravated (permanently 
increased in severity) by the 
veteran's service-connected 
bronchial asthma?

E.  If the veteran has Wegener's 
granulomatosis, is it at least as 
likely as not that: the disease 
began in service or if it pre-
existed service was it aggravated 
(permanently increased in 
severity) therein?  

F.  If the veteran has Wegener's 
granulomatosis, is it at least as 
likely as not that the Epstein-
Barr virus infection and viral 
encephalopathy the veteran 
suffered in service caused 
Wegner's granulomatosis?  

G.  If the veteran has Wegener's 
granulomatosis, is it at least as 
likely as not that Wegener's 
granulomatosis was caused or 
aggravated (permanently increased 
in severity) by the veteran's 
bronchial asthma?

3.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claims.  If 
either determination remains adverse to 
the claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant 
has been provided complete notice of 
what VA will do and what the claimant 
must do, in furtherance of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


